329 F.2d 935
64-1 USTC  P 9326
DODD DISTRIBUTING COMPANY and General Wholesale Company, Appellants,v.UNITED STATES of America, Appellee.
No. 20691.
United States Court of Appeals Fifth Circuit.
March 20, 1964.

James M. Roberts, Atlanta, Ga., for appellants.
Louis F. Oberdorfer, Asst. Atty. Gen., Lee A. Jackson, Atty., Tax Div., Dept. of Justice, Washington, D.C., Charles L. Goodson, U.S. Atty., Slaton Clemmons, Asst. U.S. Atty., Atlanta, Ga., Joseph Kovner, Ralph A. Muoio, Attys., Tax Div., Dept. of Justice, Washington, D.C., for appellee.
Before TUTTLE, Chief Judge, WISDOM, Circuit Judge, and CARSWELL, District Judge.
PER CURIAM.


1
This suit for refund of income taxes deals with the question of deductibility as an ordinary and necessary business expense of payments made by the appellants, wholesale liquor dealers in the State of Georgia, to the former State Revenue Commissioner, T. V. Williams.  Assuming the facts all to be as contended for by the appellants, we conclude that payments made by them to the state official charged with the duty of enforcing the State liquor laws to enable him to carry out this State-directed function can not, under any theory of the law, be considered ordinary and necessary business expenses.  The jury merely found what we conclude would have been appropriate for the trial court itself to decide, i.e., these expenses were not deductible from the income of these appellants for federal income tax purposes.


2
The judgment is affirmed.